         Case 20-50583-btb       Doc 22    Entered 08/28/20 09:50:08          Page 1 of 5




1    Allison Schmidt, Esq.
     Nevada Bar # 10743
2    GHIDOTTI BERGER, LLP
     8716 Spanish Ridge Ave, #115,
     Las Vegas, NV 89148
3    Tel: (949) 427-2010 Ext. 1009
     Fax: (949) 427-2732
4    aschmidt@ghidottiberger.com

5
     Attorneys for Secured Creditor
6    BCMB1 Trust, its successors and assigns

7                              UNITED STATES BANKRUPTCY COURT

8                             DISTRICT OF NEVADA – RENO DIVISION

9
     In re:                                       )   CASE NO.: 20-50583-btb
10                                                )
                                                  )   Chapter 13
11   DARREN S. RAICHLE,                           )
     AMBER L. RAICHLE,                            )   OBJECTION TO CONFIRMATION OF
12                                                )   DEBTORS’ CHAPTER 13 PLAN
                                                  )
13                                                )   Hearing Date: September 17, 2020
                                                  )
14                                                )       Hearing Time: 3:00 p.m.
                                                  )
15                                                )

16               OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

17            TO THE HONORABLE JUDGE BRUCE T. BEESLEY, UNITED STATES

18   BANKRUPTCY JUDGE, THE DEBTOR, AND THE CHAPTER 13 TRUSTEE, WILLIAM A.

19   VAN METER:

20            BCMB1 Trust, (“Creditor”), a secured creditor of the above-named Debtors hereby

21   objects to the confirmation of Debtor’s Chapter 13 Plan (the “Plan”).

22

23

24


                                                      1
         Case 20-50583-btb       Doc 22     Entered 08/28/20 09:50:08        Page 2 of 5




1            Creditor is entitled to receive payments pursuant to a Promissory Note which matures

2    post-petition on March 1, 2022 and is secured by a Deed of Trust on the subject property

3    commonly known as 736 Hornet Dr., Gardnerville, NV 89460 (“Property”).

4            As of June 11, 2020, the total secured claim was $288,145.26, as described in Proof of

5    Claim number 5-1 filed on August 20, 2020. Secured Creditor files this Objection to protect its

6    interests.

7            Application of the provisions of 11 United States Code Section 1325 determines when a

8    Plan shall be confirmed by the Court. Under 11 U.S.C. §1325, the provisions for plan

9    confirmation in a Chapter 13 have been set. Unless otherwise ordered, under 11 U.S.C. §

10   1326(a)(1), the Debtor shall commence making the payments proposed by the Plan within 30

11   days after the Petition is filed. The Plan must comply with all applicable provisions of 11 U.S.C.

12   § 1325 to be confirmed.

13           The proposed Plan does not set forth a reasonable schedule and time period for the

14   payment to Secured Creditor. The payoff period and monthly repayment amount seeking to

15   extend the maturity date proposed by the Debtor is unreasonable. The plan seeks to cure the

16   arrearages owed to Secured Creditor over 36 months, which is well beyond the maturity date of

17   the claim. The full amount of the claim should be provided for with appropriate interest over the

18   term of the plan as the loan has now matured. Furthermore, the Plan does not adequately provide

19   for the maintenance and payment of real property taxes and insurance on the Property over the

20   term of the Plan.

21           Furthermore, the plans provision for participation in the Court’s mortgage modification

22   mediation program is unreasonable as the Debtor was recently reviewed and denied a loan

23

24


                                                     2
         Case 20-50583-btb        Doc 22     Entered 08/28/20 09:50:08        Page 3 of 5




1    modification pre-petition. Likewise, the Debtor’s Schedule I and J evidence a negative monthly

2    income, which is insufficient to support a loan modification or to support a feasible plan.

3           WHEREFORE, Creditor objects to confirmation of the Plan and requests as follows:

4           a.      The Plan be denied confirmation and the case be dismissed.

5    DATED: August 28, 2020                        GHIDOTTI BERGER, LLP

6                                                  By: /s/ Allison Schmidt, Esq.
                                                        Allison Schmidt, Esq.
7                                                       Attorney for Creditor

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                      3
          Case 20-50583-btb         Doc 22     Entered 08/28/20 09:50:08         Page 4 of 5



1    Allison Schmidt, Esq. (Bar No.: 10743)
     GHIDOTTI | BERGER LLP
2    8716 Spanish Ridge Ave, #115,
     Las Vegas, NV 89148
3    Tel: (949) 427-2010
     Fax: (949) 427-2732
4
     aschmidt@ghidottiberger.com
5
     Attorneys for Secured Creditor
6    BCMB1 Trust, its successors and assigns
7
                               UNITED STATES BANKRUPTCY COURT
8
                              DISTRICT OF NEVADA – RENO DIVISION
9
10
     In Re:                                               )   CASE NO.: 20-50583-btb
11                                                        )
     DARREN S. RAICHLE,                                   )   CHAPTER 13
12   AMBER L. RAICHLE,                                    )
                                                          )   CERTIFICATE OF SERVICE
13
              Debtor.                                     )
14                                                        )
                                                          )
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )

20                                    CERTIFICATE OF SERVICE
21
              I am employed in the County of Orange, State of California. I am over the age of
22
23   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

24   Santa Ana, CA 92705.
25
              I am readily familiar with the business’s practice for collection and processing of
26
     correspondence for mailing with the United States Postal Service; such correspondence would
27
28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.


                                                      1
                                       CERTIFICATE OF SERVICE
          Case 20-50583-btb         Doc 22     Entered 08/28/20 09:50:08        Page 5 of 5



1           On August 28, 2020 I served the following documents described as:
2                  OBJECTIONS TO CONFIRMATION OF DEBTOR’S CHAPTER 13
3                   PLAN

4    on the interested parties in this action by placing a true and correct copy thereof in a sealed
5
     envelope addressed as follows:
6
     (Via United States Mail)
7    Debtors:                                            Chapter 13 Trustee:
     Darren S. Raichle                                   William A. Van Meter
8
     Amber L. Raichle                                    POB 6630
9    736 Hornet Drive                                    Reno, NV 89513
     Gardnerville, NV 89460
10
11   Debtor’s Counsel
     Kevin A. Darby
12   Darby Law Practice, LTD
     4777 Caughlin Pkwy
13   Reno, NV 89519
14
15
16   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
17   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
18
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
19   Eastern District of California
20
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
21   America that the foregoing is true and correct.
22
            Executed on August 28, 2020 at Santa Ana, California
23
     /s/ Ana Palacios
24   Ana Palacios
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
